Appeal by the de*556fendant from a judgment of the County Court, Westchester County (Lange, J.), rendered June 1, 1993, convicting him of burglary in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The verdict sheet that was submitted to the jury was proper. It contained no reference to any of the elements of the crimes charged and merely instructed the jury not to consider a lesser-included offense unless the defendant was found not guilty of the charged offense (see, People v Cole, 85 NY2d 990; People v Daughtry, 202 AD2d 686; People v Vargas, 199 AD2d 291, 292; see also, People v Harrison, 85 NY2d 891). There was no risk that the deliberative process or the "ultimate guilt determination” of the jury was affected by the verdict sheet (People v Duncan, 206 AD2d 541; see, People v Andujar, 202 AD2d 316; cf., People v Sotomayer, 79 NY2d 1029; People v Taylor, 76 NY2d 873).
The defendant’s other contention is without merit. Rosenblatt, J. P., Miller, Thompson and Santucci, JJ., concur.